Citation Nr: 0415105	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  02-15 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death; eligibility for Chapter 35 dependents' 
educational assistance.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and her niece



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956, 
and again from March 1958 to March 1976.  He died in March 
2001, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.

A review of the record reveals that this matter must be 
remanded for additional development.  Accordingly, this claim 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

The veteran died at the Northshore Regional Medical Center in 
March 2001 during treatment for chronic obstructive pulmonary 
disease (COPD).  On the date of his death, diagnoses of 
respiratory failure and rule out sepsis were noted.  The 
death certificate indicates that cardiopulmonary arrest was 
the immediate cause of death, with sepsis and cirrhosis 
listed as contributing causes.

The record reveals that the veteran had over twenty years of 
active service, including service in the Republic of Vietnam 
in 1969 and 1970 and the Republic of Korea in 1972 and 1973.  
Service medical records contain no evidence of complaints 
associated with or treatment for either lung cancer or 
Hepatitis C.  

The appellant argues that the veteran developed lung cancer 
as a result of his exposure to Agent Orange during his 
service in the Republic of Vietnam, or, in the alternative, 
that he developed a respiratory disorder, or Hepatitis C, as 
a result of his service.  She essentially asserts that one or 
more of these disorders caused or contributed to his death.  
In this regard, the Board notes that the veteran's service 
records show that he served in Vietnam, and that if he were 
shown to have respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea), service connection could 
possibly be presumed under 38 C.F.R. §§ 3.307(a)(6)(iii) and 
3.309(e).  

A May 2001 statement from a VA physician indicates that the 
veteran had Hepatitis C which may have been related to his 
service, and that Hepatitis C caused his cirrhosis, as well 
as symptoms that included severe bone marrow alterations.  
However, medical reports from Keesler Air Force Base, dated 
between 1978 and 2000, include notations of a history of 
heavy tobacco use, alcohol abuse, and at least one notation 
of "etoh cirrhosis."  See e.g., reports, dated in August 
1989, February 1990, July 1997 and November 2000.  The 
evidence also includes an August 2002 opinion from a VA 
physician indicates that the veteran did not have lung 
cancer.  

The Board finds that the claim must be REMANDED for 
additional development.  The appellant has testified that the 
veteran received treatment at Slidell Hospital and Gulf Coast 
Medical Center.  Treatment records for these two facilities 
are not of record.  Accordingly, on remand, an attempt to 
obtain these records should be made.  

In addition, on remand, an opinion should be obtained as to 
whether the veteran contracted either Hepatitis C, or a 
respiratory disorder, as a result of his service, or lung 
cancer for any reason, and, if so, whether such disease 
caused or contributed to his death.  

Therefore, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The addresses and appropriate release 
forms should be obtained from the 
appellant in order to obtain the 
veteran's treatment records from Slidell 
Hospital and Gulf Coast Medical Center.  
All records should be associated with the 
claims folder.

2.  Following receipt of any additional 
medical evidence identified, a 
hepatologist should be requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the veteran's Hepatitis C (if found) was 
incurred as a result of active duty 
service.  

If, and only if, the physician determines 
that it is at least as likely as not that 
the veteran had Hepatitis C as a result 
of active duty service, the physician 
should provide an opinion as to whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
Hepatitis C either caused or contributed 
to the veteran's death.  All opinions 
must be supported by complete rationale.

In addition, a qualified physician should 
be requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the veteran had a) a 
respiratory disorder that was incurred as 
a result of active duty service, and/or 
b) lung cancer (of any etiology).  

If, and only if, the physician determines 
that it is at least as likely as not that 
the veteran had a respiratory disorder 
that was incurred as a result of active 
duty service, or that he had lung cancer 
(of any etiology), the physician should 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the respiratory disorder, or lung cancer 
(as appropriate), either caused or 
contributed to the veteran's death.  All 
opinions must be supported by complete 
rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


